           Case 2:20-cv-01606-BJR Document 68 Filed 04/13/21 Page 1 of 1




         UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE



                                                       JUDGMENT IN A CIVIL CASE
TATIANA WESTBROOK, an
individual; JAMES WESTBROOK,
an individual; HALO BEAUTY                             CASE NUMBER: 2:20-cv-1606-BJR
PARTNERS, LLC, a Nevada Limited
Liability Company,
Plaintiffs,

v.

KATIE JOY PAULSON, an
individual; WITHOUT A CRYSTAL
BALL, LLC, a Minnesota Limited
Liability Company; and DOES 1
through 100, inclusive,
Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
         tried and the jury has rendered its verdict.

     X   Decision by Court. This action came to consideration before the Court. The issues have
         been considered and a decision has been rendered.

         By Order of the Court, the Defendants’ motion to dismiss is GRANTED.


         Dated 13th day of April 2021.

                                                William M. McCool
                                                Clerk of Court

                                                s/Paula McNabb
                                                Deputy Clerk
